DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the RCE filed on 12/09/20. Claims 1 and 10 have been amended. Claims 1-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shauh et al. (2017/0011440) in view of Priebatsch (8,639,619), Wang et al. (2014/0222599) and further in view of DOUGLAS et al. (2019/0080316).


Shauh does not explicitly disclose obtaining a payment token using the unique user code, wherein the payment token is used to obtain payment card information associated with a payment card; and transmitting a payment response from the mobile device application to the online merchant, wherein the payment response comprises the payment card information.
However, Priebatsch discloses obtaining a payment token using the unique user code, wherein the payment token is used to obtain payment card information associated with a payment card (See Priebatsch, Fig.l; Fig.2B; Col.4, lines 21-52; Col.5, lines 11-49; Col.5, lines 50-67 to Col.6, line 35; Col.7, lines 42-67 to Col.8, lines 4-56); and transmitting a payment response from the mobile device application to the online merchant, wherein the payment response comprises the payment card information (See Priebatsch, Fig.l; Fig.2B; Col.4, lines 21-52; Col.5, lines 11-49;
Col.5, lines 50-67 to Col.6, line 35; Col.7, lines 42-67 to Col.8, lines 4-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Priebatsch within the teaching of Shauh with the motivation of providing a server for facilitating payment by a user registered with the server. In various embodiments, the server includes a processor; a processor-executable codegeneration module for generating, for the user, a code readable by a merchant device; a communication module; a web server for generating a form-containing web page and associated programming for execution on a client-side computer; and a database for storing a token received from the payment-processing entity via the communication module and 
In addition, Shauh and Priebatsch disclose all of the limitations above. The combination of Shauh and Priebatsch does not explicitly teach "wherein the unique user code is generated based on the payment card token and is used to associate the unique user code with the payment token" However, Wang teaches wherein the unique user code is generated based on the payment card token and is used to associate the unique user code with the payment token" (See Wang, Paragraph 0071).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Wang within the teachings of Priebatsch and Shauh with the motivation of directing to a system comprising a plurality of location terminals configured to retrieve data from a mobile device in proximity to one of the plurality of location terminals, and store the retrieved data in a location-aware header portion of a network protocol header of a network protocol packet. The system further includes a location proxy device configured to receive the network protocol packet and store transaction data generated by a point of sale device into a transaction payload of the network protocol packet. The system further comprises a server computer configured to receive the network protocol packet from 
Further, Shauh, Priebatsch and Wang disclose all of the limitations above. The combination of Shauh and Priebatsch does not explicitly teach “upon validating the unique user code”, obtaining a payment token using the unique user code, wherein the payment token is used to obtain payment card information associated with a payment card; “and wherein the unique user code is obtained as user input via the mobile device”.
However, DOUGLAS teaches “upon validating the unique user code”, obtaining a payment token using the unique user code, wherein the payment token is used to obtain payment card information associated with a payment card (See DOUGLAS, Paragraphs 0019; 0023-0024); “and wherein the unique user code is obtained as user input via the mobile device” (See DOUGLAS, Paragraphs 0019; 0023-0024).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Y within the teachings of Wang, Priebatsch and Shauh with the motivation of providing methods and mobile devices configured to, for example, provide payment token transactions. The method and mobile device may obtain, by one or more processors of the mobile device, a payment token, the payment token associated with one or more payment token parameters and the mobile device configured to communicate with a financial service provider system over a first network when connectivity to the first network is available to the mobile device, wherein the financial service provider system is 



As per claim 3, Shauh, Priebatsch, Wang and DOUGLAS discloses the method of claim 1, wherein the payment token is stored on the mobile device (See Shauh, Paragraph 0016).

As per claim 4, Shauh, Priebatsch, Wang and DOUGLAS discloses the method of claim 2, wherein the unique user code is associated with the payment token such that access to the payment token is based upon the unique user code (See Shauh, Paragraphs 0020; 0024).

As per claim 5, Shauh, Priebatsch, Wang and DOUGLAS  discloses the method of claim 2, wherein the user request to uniquely associate the payment card with the mobile device comprises swiping the payment card through a magnetic card reader (See Shauh, Paragraphs 0024; 0028).

As per claim 6, Shauh, Priebatsch, Wang and DOUGLAS discloses the method of claim 1, wherein the unique user code comprises a 4-character code (See Shauh, Paragraphs 0024; 0028).

As per claim 7, Shauh, Priebatsch, Wang and DOUGLAS discloses the method of claim 1, wherein obtaining the unique user code is performed in response to receiving, on the mobile device mobile payment application, the payment information request sent from a merchant point-of-sale (POS) terminal (See Priebatsch, Fig.3A, Col.I, lines 19-42; Col5, lines 50-67 to Col.6, line 35).

As per claim 8, Shauh, Priebatsch, Wang and DOUGLAS discloses the method of claim 1, wherein obtaining the payment card information associated with the payment card comprises establishing a connection with a payment card issuing server (See Priebatsch, Fig.l; Col.4, lines 21-52).

As per claim 9, Shauh, Priebatsch, Wang and DOUGLAS discloses the method of claim 8, wherein the payment card issuing server transmits the payment card information upon verifying the payment token is associated with the mobile device. (See Shauh, Paragraphs 0024; 0028).

As per claim 10, Shauh discloses a system for providing payment information in an online purchase transaction using a mobile device (See Shauh, Paragraphs 0009-0010), the system comprising: one or more physical processors configured by machine-readable instructions to: obtain a unique user code in response to receiving, on the mobile device, a payment information request sent from a mobile device mobile payment application via a payment network(See Shauh, Paragraphs 0010; 0016; 0023; 0024).
Shauh does not explicitly disclose obtain a payment token using the unique user code, wherein the payment token is used to obtain payment card information associated with a payment card; and transmit a payment information response to the mobile device application, wherein the payment information response comprises the payment card information.
However, Priebatsch discloses obtain a payment token using the unique user code, wherein the payment token is used to obtain payment card information associated with a payment card (See Priebatsch, Fig.l; Fig.2B; Col.4, lines 21-52; Col.5, lines 11-49; Col.5, lines 50-67 to Col.6, line 35; 
card information (See Priebatsch, Fig.l; Fig.2B; Col.4, lines 21-52; Col.5, lines 11-49; Col.5, lines 50-67 to Col.6, line 35; Col.7, lines 42-67 to Col.8, lines 4-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Priebatsch within the teaching of Shauh with the motivation of providing a server for facilitating payment by a user registered with the server. In various embodiments, the server includes a processor; a processor-executable codegeneration module for generating, for the user, a code readable by a merchant device; a communication module; a web server for generating a form-containing web page and associated programming for execution on a client-side computer; and a database for storing a token received from the payment-processing entity via the communication module and associating the token with the user. The programming may be executable to cause transmission of information entered on the form to a payment-processing entity without storing the data at the server. In various embodiments, the processor is configured to (i) operate the communication module to cause the code to be transmitted to a mobile device of the user, (ii) operate the communication module to receive, from a merchant, the readable code and a payment amount, (iii) match the received readable code to the user and retrieving the token associated with the user, and (iv) following the match, operate the communication module to provide the token and the payment amount to a payment processor to facilitate completion of a transaction between the user and the merchant (See Priebatsch, Col.3, lines 9-31).
In addition, Shauh and Priebatsch disclose all of the limitations above. The combination of Shauh and Priebatsch does not explicitly teach "wherein the unique user code is generated based on the payment card token and is used to associate the unique user code with the payment token"

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Wang within the teachings of Priebatsch and Shauh with the motivation of directing to a system comprising a plurality of location terminals configured to retrieve data from a mobile device in proximity to one of the plurality of location terminals, and store the retrieved data in a location-aware header portion of a network protocol header of a network protocol packet. The system further includes a location proxy device configured to receive the network protocol packet and store transaction data generated by a point of sale device into a transaction payload of the network protocol packet. The system further comprises a server computer configured to receive the network protocol packet from the location proxy device, perform an authorization process for the transaction using the transaction data, and process the retrieved data from the location-aware header portion of the network protocol packet. The server computer is further configured to validate the transaction using the retrieved data, generate a validation response message for the transaction based on the validation, and send the validation response message to the mobile device (See Wang, Paragraph 0013).
Further, Further, Shauh, Priebatsch and Wang disclose all of the limitations above. The combination of Shauh and Priebatsch does not explicitly teach “upon validating the unique user code”, obtaining a payment token using the unique user code, wherein the payment token is used to obtain payment card information associated with a payment card; “and wherein the unique user code is obtained as user input via the mobile device”.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of DOUGLAS within the teachings of Wang, Priebatsch and Shauh with the motivation of providing methods and mobile devices configured to, for example, provide payment token transactions. The method and mobile device may obtain, by one or more processors of the mobile device, a payment token, the payment token associated with one or more payment token parameters and the mobile device configured to communicate with a financial service provider system over a first network when connectivity to the first network is available to the mobile device, wherein the financial service provider system is associated with a financial service provider that provides a financial service account to a user of the mobile device, store the payment token in a memory of the mobile device, provide, by the one or more processors, the payment token to a contactless payment terminal (CPT) associated with a merchant, during a purchase transaction involving a product provided by the merchant, the providing involving communicating the payment token to the CPT over a local network that is different from the first network such that connectivity between the mobile device and the first network is not required, and receive an indication from the CPT that the purchase transaction involving the payment token is authorized, such that the payment token is used to cover some or all of a purchase amount for the product. Obtaining the payment token may include obtaining the payment token when the mobile device does not have network connectivity with the first network. Obtaining the payment token may also include receiving, by 

Claims 11-18 recite the same limitations as to claims 2-9, are therefore rejected for the reasons given supra, and incorporated herein.

Response to Arguments
Applicant’s arguments filed on 02/11/21 with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At pages 1-5 of the response filed on 02/11/21, Applicant’s argues the followings: 
The combination of Shauh, Priebatsch and Wang fails to teach or suggest “wherein the unique user code is generated based on the payment card token and is used to associate the unique user code with the payment token obtaining a payment token.”
A prima facie case of obviousness fails here as there is no motivation to combine Shauh/Priebatsch and Wang such combination is based on impermissible hindsight.
Applicant respectfully requests that the rejection of claims 1-18 under 35 U.S.C. § 103 be withdrawn.
(B)    In response, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added in the 02/11/21 amendment, have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Shauh, Priebatsch, Wang and/or DOUGLAS based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action, and incorporated herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687